This is an appeal from property provisions and money allowances in a decree for divorce. The testimony set up in the record is confined to such matters. Plaintiff asks privilege of supplementing the decree by other testimony.
Matters arising since decree are more properly presented to circuit court on petition to amend or modify the decree.
The record before us does not indicate that the court reached an inequitable result. However, the homestead, in which the parties now become tenants in common, is heavily mortgaged and the possibility of their saving it seems slight. We think the decree should provide for its sale and division of the proceeds, on petition of either party and if the court should deem it proper. An item of $215.78, borrowed by plaintiff and applied upon the mortgage, apparently overlooked by the court, should be made a lien in her favor against defendant's interest in *Page 327 
the homestead. Otherwise the decree will be affirmed, without costs, and the cause remanded to the circuit court.
POTTER, C.J., and NELSON SHARPE, NORTH, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred.